                Case 5:19-cv-07749-NC Document 8 Filed 02/05/20 Page 1 of 2




 1   Sebastian L. Miller (SBN 265793)
     sebastian@sebastianmillerlaw.com
 2   SEBASTIAN MILLER LAW, P.C.
     3785 Via Nona Marie, Suite 203-E
 3   Carmel, CA 93923
     Telephone: 408.348.1728
 4   Facsimile: 408.716.3149
 5   Attorneys for Plaintiff
     LUCIANA MENDIOLA
 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
                                              SAN JOSE DIVISION
10
     LUCIANA MENDIOLA,                                       Case No. 19-cv-07749-NC
11
                     Plaintiff,                              NOTICE OF DISMISSAL OF ENTIRE
12                                                           ACTION – FILED PURSUANT TO FED. R.
               v.                                            CIV. P. 41(a)(1)(A)(i)
13
     STANFORD UNIVERSITY;
14   JOSE MONTOYA,
15                   Defendants.
16

17

18

19           TO THE CLERK OF THE COURT AND HONORABLE NATHANAEL M. COUSINS:
20           Plaintiff Luciana Mendiola, through her attorney of record, hereby dismisses this action with
21   prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), which states that “the plaintiff may dismiss an
22   action without a court order by filing a notice of dismissal before the opposing party serves either an
23   answer or a motion for summary judgment.” Neither of the two defendants in this case—Stanford
24   University and Jose Montoya—has entered an appearance, filed an answer to the complaint, or filed a
25   motion for summary judgment. Accordingly, Plaintiff may dismiss the case without court order simply
26   by filing this notice of dismissal.
27

28                                         1
           NOTICE OF DISMISSAL OF ACTION PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(1)
                Case 5:19-cv-07749-NC Document 8 Filed 02/05/20 Page 2 of 2




 1          This dismissal is “self-executing”—meaning it is effective automatically and does not require

 2   judicial approval. Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1055 (N.D. Cal. 2014); accord

 3   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1078 (9th Cir. 1999) (“it is

 4   beyond debate that a dismissal under 41(a)(1) is effective on filing, no court order is required, [and] the

 5   parties are left as though no action had been brought”).

 6

 7                                                          RESPECTFULLY SUBMITTED,

 8

 9    DATED: February 5, 2020                               SEBASTIAN MILLER LAW, P.C.

10
                                                               /s/ Sebastian L. Miller
11                                                           Sebastian L. Miller
                                                             Attorneys for Plaintiff
12                                                           LUCIANA MENDIOLA
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                         2
           NOTICE OF DISMISSAL OF ACTION PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(1)
